MEMORANDUM**
Andres Alvarado and his wife Alma Elizarranas, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s denial of their applications for asylum and withholding of removal, and pretermission of their requests for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo. Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003). We deny the petition for review.
Petitioners’ contention that they had a settled expectation that the denial of their asylum applications would result in deportation proceedings because they filed their asylum applications before the Illegal Immigration Reform and Immigrant Responsibility Act took effect is foreclosed by Vasquez-Zavala, 324 F.3d at 1108-09.
The BIA’s summary affirmance without opinion does not violate due process. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.